Lotz, J.
The appellee brought this suit against the appellant, invoking the judgment and decree of the court to enjoin the appellant from representing to the public and to appellee’s customers that he (appellant) was the owner of certain letters patent issued by the patent office of the United States, and to enjoin him from representing that he had any interest therein, and to enjoin him from threatening litigation against appellee’s customers and purchasers, and to enjoin him from manufacturing the improvement covered by said letters patent, and also *103asking damages for infringing said letters patent. The main purpose of the suit is the injunctive relief sought.
Filed May 24, 1893.
The case is not within the jurisdiction of this court. Miller v. Rapp, 7 Ind. App. 89.
The clerk is ordered to transfer the case to the docket of the Supreme Court.